Per Curiam.

Respondent was admitted in the Second Department in 1955. In 1970, he undertook to represent the estate of his father-in-law who had died intestate. Respondent has usually been an employee, either working for other lawyers as a trial attorney, or conducting examinations before trial for insurance carriers. He has little or no experience in office management and none in Surrogate’s Court work.
He neglected to institute appropriate intestacy proceedings and failed to co-operate completely with the Committee on Grievances. The Referee, Hon. Gustave G. Rosenberg, found, however, that two other charges of failing to marshal the *50assets and to respond to requests for information with respect thereto, had not been substantiated, because after several years the respondent turned the file over to another attorney who did what was necessary for this estate involving members of his family. The petitioner Association of the Bar asks that these latter findings be reversed.
While the respondent was clearly negligent, there was no conversion and no loss. Respondent is a family man and has a commission in the U. S. Army Reserve.
Under the circumstances, the Referee’s report is confirmed, and the respondent should be censured.
Markewich, J. P., Kupferman, Murphy, Lupiano and Capozzoli, JJ., concur.
Respondent censured.